          Case 2:16-cv-00823-MCE-EFB Document 28 Filed 10/02/18 Page 1 of 2


1
     James K. Schultz, Esq. (SBN 309945)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
3    SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
     1545 Hotel Circle South, Suite 150
4
     San Diego, CA 92108
5
     Tel: 619/758-1891
6    Fax: 619/296-2013
7    dkirkpatrick@sessions.legal
     jschultz@sessions.legal
8
     Attorneys for Defendant National Credit Adjusters, LLC
9

10
                           UNITED STATES DISTRICT COURT
11

12                       EASTERN DISTRICT OF CALIFORNIA
13   MIKE CORTES, on behalf of himself            )    Case No. 2:16-cv-00823 MCE- EFB
14   and all others similarly situated,           )
15                                                )    RESPONSE TO STATUS REPORT
                         Plaintiff,               )
16
           vs.                                    )
17                                                )
18   NATIONAL CREDIT ADJUSTERS,                   )
19
     LLC,                                         )
                                                  )
20
                         Defendant.               )
21                                                )
22

23
           Defendant National Credit Adjusters, LLC (NCA) respectfully submits the
24
     following response to the Status Report filed by Plaintiff on September 26, 2018.
25

26   Docket 26.
27
           Plaintiff states the Status Report was filed in response to the Court’s August
28

     2, 2017 order which required a status report every 60 days “updating the Court as

     to the status of the case and the composition of the class.”



                                       Response to Status Report
                                                   1
          Case 2:16-cv-00823-MCE-EFB Document 28 Filed 10/02/18 Page 2 of 2


1
           As part of his status report, Plaintiff mischaracterizes the content of a
2

3    telephone conversation between his counsel, Yeremey Krivoshey, and Mark
4
     Fletchall, general counsel for Defendant. Plaintiff insinuates that Mr. Fletchall
5

6    took a position during that telephone conversation contrary to Defendant’s position
7
     set forth in the Motion to Set Aside Default currently pending before the Court.
8

9    Tellingly, the declaration of Mr. Krivoshey, filed September 20, 2018 in support
10

11
     of Plaintiff’s opposition to the Motion to Set Aside Default, does not relay the
12
     purported content of his conversation with Mr. Fletchall.
13

14         The inclusion within the Status Report of what is effectively argument
15
     concerning the merits of the pending motion is clearly outside the Court’s order to
16

17   provide an update concerning the status of the case and composition of the class
18
     and should be stricken.
19

20
     Dated: 10/2/2018                SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
21

22
                                     /s/Debbie P. Kirkpatrick
23
                                     Debbie P. Kirkpatrick
24                                   Attorney for Defendant
25                                   National Credit Adjusters, LLC
26

27

28




                                      Response to Status Report
                                                  2
